Citation Nr: 0506095	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  02-03 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
40 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and a friend


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran had active military service from January 1957 to 
April 1963.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.

The record shows that the RO in September 2001 granted 
service connection for hearing loss with an initial 
evaluation of 10 percent from March 13, 2000, the effective 
date for service connection.  The RO in March 2002 and 
September 2002 rating decisions increased the initial 
evaluation to 20 percent and to 40 percent, respectively, 
from March 13, 2000.  Thus, since the veteran has in essence 
continued the appeal of the initial evaluation, the Board has 
characterized the issue accordingly on the title page. 

In July 2002 the veteran provided oral testimony before a 
Decision Review Officer at the RO.  A transcript of his 
testimony has been associated with the claims file.

The record reflects that in the July 2003 remand the Board 
referred the issue of entitlement to a separate 10 percent 
evaluation for each ear for bilateral tinnitus to the RO.  
The matter has not as yet been adjudicated and it is again 
referred to the RO for initial consideration.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  On a facts found basis, private audiology deemed adequate 
for rating purposes showed the right ear average pure tone 
threshold was 75 decibels and speech recognition 76 percent 
(numeric designation/level V); the left ear average pure tone 
threshold was 88 decibels and speech recognition score was 36 
percent (numeric designation/level X) on examination in May 
1994.  

2.  On a facts found basis, the March 11, 2002, private 
audiology examination showed right ear average pure tone 
threshold of 75 decibels and speech recognition of 68 percent 
(numeric designation/level VI), and left ear average pure 
tone threshold if 85 decibels and speech recognition of 36 
percent (numeric designation/level X).  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 40 
percent for bilateral hearing loss prior to March 11, 2002, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5107A (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85-4.86, 
Diagnostic Code 6100 (2004).

2.  The criteria for an initial increased evaluation of 50 
percent for bilateral hearing loss from March 11, 2002, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5107A; 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.85-4.86, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The RO in September 2001 interpreted a 1994 private audiogram 
when it assigned an initial 10 percent evaluation for the 
veteran's bilateral hearing loss.  At the relevant 
frequencies (1,000, 2,000, 3000 and 4,000 Hertz) in the left 
ear the hearing threshold levels in decibels were 
approximately 85/85/90/90, average 88, and in the right ear 
75/75/75/75, average 75.  The speech 
recognition/discrimination score was 36 percent in the left 
ear and 76 percent in the right ear.  

On the initial VA examination in January 2002 it was 
determined that the best estimate of the veteran's hearing 
had been shown on a July 1992 evaluation on account of the 
unreliable results that were obtained on VA examinations in 
October 2001 and January 2002.  


According to the audiologist interpretation of the earlier 
results, the average pure tone threshold was 69 decibels for 
the left ear and 70 decibels for the right ear.  Speech 
discrimination was reported as 80 percent for the left ear 
and 88 percent for the right ear.  A memorandum in the claims 
file shows the medical personnel felt the veteran's dementia 
prevented an accurate current assessment of his hearing 
ability.

At the RO hearing in July 2002 the veteran provided a copy of 
a private audiogram from March 2002.  The report showed the 
average puretone threshold in the left ear was 85 decibels 
and 75 decibels in the right ear.  The speech discrimination 
was reported as 36 percent in the left ear and 68 percent in 
the right ear.

On reexamination in September 2002, the examining audiologist 
again certified that the best estimate of the veteran's 
organic hearing was on a July 1992 evaluation.

The September 2002 rating decision wherein the RO granted a 
40 percent evaluation from March 2000 shows that the private 
evaluation reports from 1994 and 2002 were accepted as the 
best estimate of the veteran's hearing loss.  The rating 
board found that the results were considered accurate, as 
they showed similar findings.


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.





Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).  

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 117 (1999). 

Examinations are conducted using the controlled speech 
discrimination tests together with the results of the 
puretone audiometry test.  The horizontal lines in table VI 
represent nine categories of percent of discrimination based 
on the controlled speech discrimination test.  The vertical 
columns in Table VI represent nine categories of decibel loss 
based on the puretone audiometry test.  

The numeric designation of impaired efficiency (I through XI) 
will be determined for each ear by intersecting the 
horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss; thus with percent of discrimination of 70 
and average pure tone decibel loss of 64, the numeric 
designation is V for one ear.  The same procedure will be 
followed for the other ear.  (b) The percentage evaluation 
will be found from Table VII by intersecting the horizontal 
row appropriate for the numeric designation for the ear 
having the better hearing and the vertical column appropriate 
to the numeric designation for the ear having the poorer 
hearing.  


For example, if the better ear has a numeric designation of 
"V" and the poorer ear has a numeric designation of "VII," 
the percentage evaluation is 30 percent and the diagnostic 
code is 6103.  (c) Table VIa provides numeric designations 
based solely on puretone averages and is for application only 
when the Chief of the Audiology Clinic certifies that 
language difficulties or inconsistent speech audiometry 
scores make the use of both puretone average and speech 
discrimination inappropriate.  38 C.F.R. § 4.85.

The evaluations derived from this schedule are intended to 
make proper allowance for improvement by hearing aids. 
Examination to determine this improvement is therefore 
unnecessary.  38 C.F.R. § 4.86.

By impairment of auditory acuity is meant the organic hearing 
loss for speech. 

Designation of level/numeric designation X hearing, average 
decibel loss 82 to 89 and percent of discrimination 36 to 42 
in one ear and level/numeric designation V hearing, average 
decibel loss 74 to 81 and percent of discrimination 76 to 82 
in the other ear warrants a 40 percent evaluation.  

Designation of level/numeric designation X hearing, average 
decibel loss 82 to 89 and percent of discrimination 36 to 42 
in one ear and level/numeric designation VI hearing, average 
decibel loss 74 to 81 and percent of discrimination 68 to 74 
in the other ear warrants a 50 percent evaluation.  38 C.F.R. 
§ 4.87, Table VI, Diagnostic Code 6100.  

Numeric designation VIII hearing in one ear and VI in the 
other warrants a 40 percent evaluation; numeric designation 
VIII hearing in both ears warrants a 50 percent evaluation.  
Numeric designation at least VI in one ear and X in the other 
warrants a 50 percent evaluation.  38 C.F.R. § 4.85, Table 
VIa, § 4.86 and Diagnostic Code 6100.




Evaluation of hearing impairment: (a) An examination for 
hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry 
test. Examinations will be conducted without the use of 
hearing aids. (b) Table VI, ``Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination,'' is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns). The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone threshold average intersect. (c) Table VIa, ``

Numeric Designation of Hearing Impairment Based Only on 
Puretone Threshold Average,'' is used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based only on the puretone threshold average. Table VIa will 
be used when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of Sec. 4.86. 
(d) 

``Puretone threshold average,'' as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four. This average is used in all 
cases (including those in Sec. 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa. 

(e) Table VII, ``Percentage Evaluations for Hearing 
Impairment,'' is used to determine the percentage evaluation 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poorer hearing. The percentage evaluation is 
located at the point where the row and column intersect.


(f) If impaired hearing is service-connected in only one ear, 
in order to determine the percentage evaluation from Table 
VII, the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of Sec. 3.383 of this chapter. (g) When 
evaluating any claim for impaired hearing, refer to Sec. 
3.350 of this chapter to determine whether the veteran may be 
entitled to special monthly compensation due either to 
deafness, or to deafness in combination with other specified 
disabilities.  38 C.F.R. § 4.85 as amended 64 Fed. Reg. 
25206, May 11, 1999. 

Exceptional patterns of hearing impairment: (a) When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. Each ear 
will be evaluated separately. (b) When the puretone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
That numeral will then be elevated to the next higher Roman 
numeral. Each ear will be evaluated separately.  38 C.F.R. §  
4.86 as amended 64 Fed. Reg. 25209, May 11, 1999.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004). 


Analysis

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), among other things, 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.103(a) (2004).  




The recent changes in law have amended the requirements as to 
VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

VA has published implementing regulations now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004).  

Regarding the evaluation of the veteran's bilateral hearing 
loss, the Board is satisfied that all necessary development 
pertaining to the issue has been properly undertaken.  The 
record shows that the RO issued comprehensive duty to assist 
notice letters before it decided the claim for service 
connection in the veteran's favor.  The veteran appealed the 
initial rating determination.  In such circumstances the VA 
General Counsel has concluded that under 38 U.S.C.A. § 
5103(a), VA, upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the claim 
for benefits.  

Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by a grant of the benefits 
sought or withdrawal of the notice of disagreement.  

If, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-03.  

In any event, VA has completed the essential development and 
procedural steps outlined in the VA General Counsel's 
precedent opinion.  For example, the veteran was issued 
development assistance through the VA benefit application 
that asked for information regarding the onset of hearing 
loss and treatment since military service, several VA letters 
from April 2000 through June 2001 and more recently a 
comprehensive VCAA notice letter in February 2004.  

The veteran had notice of the several rating determinations 
in this matter and was issued a comprehensive statement of 
the case in March 2002.  After being issued the VCAA notice 
letter in early 2004, he did not submit any additional 
evidence and the RO issued a supplemental statement of the 
case in October 2004 that explained the recent adjudication 
determination in the evaluation of his bilateral hearing 
loss.  No additional evidence was submitted in response to 
the supplemental statement of the case.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  It appears to the Board that the 
claimant has indeed been notified that he should provide or 
identify any and all evidence relevant to the claim and the 
record shows he submitted relevant information.  

The record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).  Having 
determined that the duty to notify and the duty to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits and will explain that the 
record permits a higher evaluation for hearing loss on a 
facts found basis.  


Initial Evaluation of Bilateral Hearing Loss 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.  The veteran's hearing loss is rated in 
accordance with the provisions found at 38 C.F.R. §§ 4.85 to 
4.87, Diagnostic Code 6100.  

The current VA rating scheme for the evaluation of hearing 
loss provide ratings from noncompensable to 100 percent based 
on the results of controlled speech discrimination tests 
together with the results of pure tone audiometry tests which 
average pure tone thresholds at 1,000, 2000, 3,000 and 4,000 
Hertz.  

The evaluation of hearing impairment applies a rather 
structured formula which is essentially a mechanical 
application of the VA Schedule for Rating Disabilities to 
numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992). 

The current regulations clarified certain rating procedures 
and terminology, but did not adjust the basic rating 
elements, the numeric designations or the corresponding 
percentage ratings.  The basic method of evaluation 
applicable to the veteran's claim was not changed during the 
appeal.  

The regulation clarifies the audiology examination procedures 
that VA would follow but which had not been expressly 
provided for earlier by regulation.  VA had the right to 
obtain another evaluation in light of the record of test 
results in order to provide evidence for an informed 
determination of the extent of the hearing loss disability.  
There was no undisputed evidence of the level of hearing 
impairment under VA evaluation standards.  See Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003) cautioning against 
seeking additional medical opinion where favorable evidence 
in the record is unrebutted.  38 C.F.R. §§ 3.326, 3.327.  In 
light of the questionable findings on the initial rating 
evaluations it was reasonable to seek another assessment.  
The RO had ample justification for ordering an examination in 
2002.  38 C.F.R. § 3.327.  

The veteran did cooperate in the development of the claim and 
this assisted in the Board's determination by adding a more 
recent examination during the appeal period.  He did receive 
another VA evaluation late in 2002 and the result is the same 
regarding the best estimate of the veteran's hearing.  The RO 
efforts at development of the claim were designed to insure 
that the record was adequate for an informed determination. 
38 C.F.R. §§ 3.326, 3.327.  

The evidence did address the governing criteria requisite to 
ascertaining the reliable estimate of the veteran's hearing 
loss and the RO had to assess the severity of the hearing 
loss on a facts found basis applying the applicable governing 
criteria.  

The audiology reports that the RO accepted, when compared, 
disclosed an appreciable deterioration in the veteran's 
hearing on the 2002 evaluation.  The two VA examinations were 
interpreted under the current evaluation standards.  The 
combination of the numeric designations for each ear produced 
a percentage evaluation of 40 percent under Code 6100 based 
on the 1994 report.  

The private audiology report of 1994 showed the average 
decibel loss and discrimination in the right ear corresponded 
with Level V impairment and with Level X impairment in the 
left ear.  The combination of the numeric designations for 
each ear produced a percentage evaluation of 40 percent under 
Code 6100.  

The March 11, 2002 private audiology examination confirmed 
Level X hearing in the left ear and Level VI hearing in the 
right ear based on the respective average threshold and 
speech recognition.  The combination of the numeric 
designations for each ear produced a percentage evaluation of 
50 percent under Code 6100.  

The private audiology examinations are essentially 
consistent.  The information regarding hearing thresholds and 
speech discrimination appeared to be consistent based on a 
facial comparison.  Accepting the speech reception threshold 
as reported would allow for a higher evaluation when combined 
with the speech recognition score for the right ear in 2002 
as applied to the rating schedule.

Overall, the results are notable for the consistency although 
it is not shown that the private examination conformed 
completely to VA standards.  As noted in the regulations 
there are precise standards for audiology tests to be deemed 
adequate for rating.  See 38 C.F.R. § 4.85.  The recent VA 
evaluations were deemed invalid and the Board believes the 
rating board exercised its discretion reasonably in relying 
on the private data.  The rating board provided an acceptable 
rationale for relying on these reports instead of the report 
referred to by the VA clinician.

Finally, the record does show that Table VIa is applicable to 
the evaluation of the veteran's hearing loss disability in 
view of the audiometry data.  However this alternative does 
not produce a higher evaluation.  The results are consistent 
on both examinations and equate with Level VIII and Level VI 
hearing that produce a 40 percent evaluation.  The Board has 
noted the rating scheme relies on a clearly mechanical 
application of the rating criteria to audiology reports.  In 
this case the benefit of the doubt is resolved in the 
veteran's favor regarding the adequacy of the private reports 
and the record allows for an initial 50 percent evaluation 
from March 11, 2002 on a facts found basis.  The above grant 
does not warrant additional "staged" ratings in considering 
evaluation of bilateral hearing loss.  See Fenderson, supra.


Extraschedular Consideration

The Board is precluded by regulation from assigning an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) in 
the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  Here the RO has not provided the regulation 
and has discussed its application to the veteran's case.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash, 8 Vet. App. at 227.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the RO has not provided 
the veteran with the applicable regulation, and did not 
consider the provisions to grant increased compensation 
benefits.  No discernable argument has been directed to the 
merits of an extraschedular evaluation and the RO relied on 
the schedular criteria to grant an increase in the initial 
rating.  

Furthermore, the veteran's representative does not assert 
that an extraschedular evaluation is sought in the spirit of 
the basic underlying claim for an increased evaluation for 
bilateral hearing loss, and nothing in the presentation 
offers support for the alternative rating in light of the 
criteria in the regulation.  The representative made a 
comprehensive argument in May 2003 that focused on schedular 
criteria.  

The veteran discussed difficulties with communication and in 
his previous employment at the RO hearing, and suggested more 
than occasional interference with work on account of service-
connected disability.   However as the VA clinicians noted, 
his dementia influenced the evaluation of his hearing.  The 
current schedular criteria for the period of time in question 
were adequate to evaluate the nature and extent of severity 
of his hearing loss disability, and they supported an 
increase for a portion of the appeal period.  Having reviewed 
the record with the mandates for an extraschedular evaluation 
in mind, the Board finds no basis for further action on this 
question. 


ORDER

Entitlement to an initial evaluation in excess of 40 percent 
for bilateral hearing loss prior to March 11, 2002, is 
denied.  

Entitlement to an initial increased evaluation of 50 percent 
for bilateral hearing loss from March 11, 2002, is granted, 
subject to the regulations governing the payment of monetary 
awards.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


